DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 5, the closest art of record Ishigami et al. (US 2014/0346149 A1), herein after called Ishigami discloses a multi-electrode submerged arc welding method of butt welding of a thick steel plate by using multiple electrodes, wherein a thickness of the thick steel plate is 15 to 45 mm and the multiple electrodes can be up to five electrodes, the method comprising: disposing, in a welding advance direction, a first electrode at a selected position, ,a second electrode behind and adjacent to the first electrode  , a third electrode behind and adjacent to the second electrode , a fourth electrode behind and adjacent to the third electrode, and a fifth electrode behind and adjacent to the fourth electrode; and supplying first to fifth welding currents to the first to fifth electrodes such that a current density J1(A/mm/2) of the first electrode, a current density J3(A/mm/‘2) of the third electrode, a current density J4 (A/mm*2) of the fourth electrode, and a current density J5 (A/mm/2) of the fifth electrode satisfy, J3/J2= 0.94, J4/J3 = 0.88 and J5/J4= 0.91, an arc voltage of the first electrode E1(V) and an arc voltage of the second electrode E2 (V) satisfy 0 ≤ E2 – E1 ≤ 2, the distance L12 (mm), a distance L23 (mm), a distance L34 (mm) satisfy Formulae (1) to (4) (row 1- 3, 5 -7 and 9 -10 of table 3 shows the distance between electrodes of L12 (mm), L23 (mm), and L34 (mm) is between 12 mm and 25 mm and formulae (1) to (3) is Satisfied) as claimed in the independent claim 5. 
However, Ishigami failed to teach the multi-electrode submerged arc welding method consists of five electrodes, current density ratio 0.40 < J2/J1 < 0.95 and a difference between a maximum bead width and a minimum bead width in an obtained welding joint is 2.5 mm or less in a length of 1000 mm of a steady region of the obtained welding joint.
Regarding independent claim 6, Fukada et al. (JPH04147770 A), herein after called Fukada, discloses a method for butt welding of a thick steel plate by using multiple electrodes (a method for submerged arc welding of multi- electrodes, wherein a thickness of the thick steel plate is 15 to 45 mm (0.75 to 7 inches (19 - 25 mm) thickness and the multiple electrodes can be up to six electrodes, the method comprising: disposing, in a welding advance direction , a first electrode at a front, a second electrode behind and adjacent to the first electrode , a third electrode behind and adjacent to the second electrode , a fourth electrode behind and adjacent to the third electrode, a fifth electrode behind and adjacent to the fourth electrode, and a sixth electrode behind and adjacent to the fifth electrode; and supplying a first to sixth welding currents to the first to sixth electrodes such that a current density J1 (A/mm/2) of the first electrode, a current density J2 (A/mm*’2) of the second electrode, a current density J3 (A/mm * 2) of the third electrode, a current density J4 (A/mm * 2) of the fourth electrode, a current density J5 (A/mm^ 2) of the fifth electrode, and a current density J6 (A/mm * 2) of the sixth electrode (based on the currents given for an electrode wire diameter of 4mm on table 4, of page 7,J=I/diameter, hence, J2/J1 = 0.86; J3/j2 = 0.92; j4/)3 = 0.96, J5/j4 = 0.86, and J6/J5 = 0.95 ) satisfies Formulae (6) t(for purpose of this examination, the examiner interprets the limitation “Formulae (6) to (10)” is referring to the recited expressions at the end of the claim, (line 20 -23, page 5 and line 1, page 6) wherein: a distance L12 (mm), a distance L23 (mm), a distance L34 (mm), a distance L45 (mm), and a distance L56 (mm) satisfy Formulas (1) to (5) ( FIG. 2 shows the distance L12(mm) = 20, distance L23 (mm) = 20, distance L34(mm) = 18, distance Las (mm) = 17, and a distance Ls. (mm) = 16 satisfying formulae (1) to (5)), the distance L12 being a distance between a position where a welding wire of the first electrode is in contact with a surface of the thick steel plate and a position where a welding wire of the second electrode is in contact with the surface of the thick steel plate (the distance L12 = 20mm is between a position where the welding wire the first electrode and the second electrode contact the surface of the steel plate, FIG. 2), the distance L23 being a distance between the position where the welding wire of the second electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the third electrode is in contact with the surface of the thick steel plate (the distance L23= 20mm Is between a position where the welding wire the second electrode and the third electrode contact the surface of the steel plate, FIG. 2), the distance L34 being a distance between the position where the welding wire of the third electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the fourth electrode is in contact with the surface of the thick steel plate (the distance L34 = 18 mm is between a position where the welding wire the third electrode and the fourth electrode contact the surface of the steel plate, FIG. 2), the distance L45 being a distance between the position where the welding wire of the fourth electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the fifth electrode is in contact with the surface of the thick steel plate (the distance L45 = 17mm is between a position where the welding wire the fourth electrode and the fifth electrode contact the surface of the steel plate, FIG. 2), and the distance L56 (mm) being a distance between the position where the welding wire of the fifth electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the sixth electrode is in contact with the surface of the thick steel plate (the distance L56 = 20mm is between a position where the welding wire the fifth electrode and the sixth electrode contact the surface of the steel plate, FIG. 2); a total welding current of the six electrodes is 4000 to 6000 A (the 6 electrode submerged arc welding of the invention has the total current of 5000 A (line 20, page 4) and row 11 of table 4 discloses a total current of the six electrodes to be 4250 A)); the welding wire of the first electrode is provided perpendicular or tilted at a backsweep angle with respect to the thick steel plate (the first electrode has a sweep angle with respect to the steel plate , (page 4, line 18 -20)); and an alternating current is supplied as a welding current to the second to sixth electrodes (AC current for electrodes 2 - 6, (page 3 line 7-10 and FIG. 2) as claimed in this independent claim.
However, Fukada  failed to teach the multi-electrode submerged arc welding method consists of six electrodes, an arc voltage of the first electrode E1 (V) and an arc voltage of the second electrode E2 (V) that satisfy the formula (13) where in 0 < E2 - E1 < 2 and a difference between a maximum bead width and a minimum bead width in an obtained welding joint is 2.5 mm or less in a length of 1000 mm of a steady region of the obtained welding joint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761